[Cite as State ex rel. Pettway v. Cuyahoga Cty. Court of Common Pleas, 2012-Ohio-5423.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98699



                            STATE OF OHIO EX REL.,
                              TIMOTHY PETTWAY
                                                                   RELATOR

                                                    vs.

                    CUYAHOGA COUNTY COURT OF
                       COMMON PLEAS, ET AL.
                                                                   RESPONDENTS




                                         JUDGMENT:
                                         WRIT DENIED


                                          Writ of Procedendo
                                          Motion No. 457494
                                          Order No. 460062

RELEASE DATE:              November 20, 2012
FOR RELATOR

Timothy Pettway, Pro Se
Inmate No. 550-655
Toledo Correctional Institution
P.O. Box 80033
2001 East Central Avenue
Toledo, OH 43608


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113




MELODY J. STEWART, P.J.:

      {¶1} Timothy Pettway has filed a complaint for a writ of procedendo.       Pettway

seeks an order from this court, which requires Judge Deena Calabrese and the Cuyahoga

County Court of Common Pleas to render a ruling with regard to a motion to “remand

sentencing for the limited purpose of allowing defendant to move trial court for a waiver

of payment of court costs” as filed in State v. Pettway, Cuyahoga C.P. No. CR-498474.

Judge Calabrese and the Cuyahoga County Court of Common Pleas have filed a motion

for summary judgment, which is granted.
      {¶2} Pettway’s request for a writ of procedendo is moot. Attached to the motion

for summary judgment is a copy of a judgment entry, as journalized on June 30, 2012,

which demonstrates that Pettway’s motion to “remand sentencing for the limited purpose

of allowing defendant to move trial court for a waiver of payment of court costs” was

denied.   Thus, Pettway’s request for a writ of procedendo is moot.        State ex rel.

Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio St.3d 278,

1996-Ohio-117, 658 N.E.2d 723; State ex rel. Snider v. Stapleton, 65 Ohio St.3d 40, 600

N.E.2d 240 (1992); State ex rel. Richard v. Wells, 64 Ohio St.3d 76, 591 N.E.2d 1240

(1992); State ex rel. Gantt v. Coleman, 6 Ohio St.3d 5, 450 N.E.2d 1163 (1983).

      {¶3} Accordingly, we grant the motion for summary judgment. Respondents to pay

costs. Costs ordered waived. The court directs the clerk for the Eighth District Court of

Appeals to serve upon the parties notice of this judgment and its date of entry upon the

journal. Civ.R. 58(B).

      {¶4} Writ denied.




MELODY J. STEWART, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
SEAN C. GALLAGHER, J., CONCUR